Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 16-2150

                              CAROL PROAL,

                        Plaintiff, Appellant,

                                     v.

          J.P. MORGAN CHASE BANK, N.A.; CITIBANK, N.A.,

                       Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Timothy S. Hillman, U.S. District Judge]



                                  Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.




     Mark Ellis O'Brien on brief for appellant.
     Matthew J. Libby and Preti, Flaherty, Beliveau & Pachios, LLP
on brief for appellees.



                              July 18, 2017
              THOMPSON, Circuit Judge.

                                    Stage-Setting

              A    district    judge   dismissed    Carol    Proal's   state-law

complaint against J.P. Morgan Chase Bank, N.A. ("J.P. Morgan") and

Citibank, N.A. ("Citibank") for failure to state a claim.                    See

Fed. R. Civ. P. 12(b)(6).           And Proal appeals.      Because the parties

know the facts, a simple sketch of the complaint's well-pleaded

allegations — taken as true, Schatz v. Republican State Leadership

Comm., 669 F.3d 50, 55 (1st Cir. 2012) — suffices for present

purposes.

              In March 2007, Proal bought a home in Massachusetts,

borrowing         $528,000      from    Community      Lending    Incorporated

("Community") via a promissory note secured by a mortgage.                   The

mortgage was immediately assigned (the complaint uses the passive

voice)   to       the    Mortgage   Electronic   Registration    Systems,   Inc.

("MERS"), as "nominee" for Community.               Two years later, in March

2009, MERS assigned the mortgage to Citibank, as trustee for

"Certificate Holders of Structured Asset Mortgage Investments II

Inc., Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates

Series 2007."           The trust is governed by New York law, the parties

say.     Anyhow, Liquenda Allotey signed the assignment as vice

president of MERS.           The assignment was notarized and recorded at

the registry of deeds (the complaint phrases these allegations in

                                        - 2 -
the passive voice too).          The assignment occurred after the April

2007 closing date listed in the trust's pooling and servicing

agreement.     J.P. Morgan got involved here when it acquired Bear

Sterns, and a J.P. Morgan affiliate started servicing the mortgage.

             Unfortunately, at some point Proal fell behind on her

mortgage. Springing to action, Citibank foreclosed on her mortgage

in January 2010 and bought her property at a foreclosure sale.

"New owners," the complaint says, "purchased the property" from

Citibank    "in   March     of   2013."       And    in   September     2014,    the

Massachusetts Attorney General's office notified Proal that (we

quote from the complaint) "she was eligible for a settlement

regarding J.P. Morgan, and that the settlement had left the door

open for individual mortgagors to sue on their own behalf."

             Jumping   to   January    2016,    Proal      filed   a   multi-count

complaint against J.P. Morgan and Citibank in federal district

court.     Insisting that Allotey "was not a vice president of MERS

except by his own appointment" and that "the authority granting

the ability for [him] to assign the mortgage ran afoul of MERS['s]

governing    documents,"     Proal    alleged       the   following    "causes   of

action":1    "to void or cancel assignment of mortgage" — count 1;

"wrongful foreclosure" — count 2; unfair and deceptive trade



     1 FYI, we omit unnecessary capitalization throughout this
opinion.
                                      - 3 -
practices under "Massachusetts General Law 93A" — count 3; "unjust

enrichment" — count 4; "to set aside" Citibank's "sale" of the

property — count 5; and "to void or cancel" Citibank's "foreclosure

deed" — count 6.2    J.P. Morgan and Citibank responded with a motion

to   dismiss.      Agreeing      with    the    parties,   the   judge   applied

Massachusetts law to all claims except for the one tied to the

pooling and servicing agreement — and for that claim he, like them,

applied New York law.       In the end, the judge granted the motion,

which triggered this appeal.

                            Standard of Review

            Given how familiar everyone is with our standard of

review, we pause only to say that we take a fresh look at the

judge's dismissal order, knowing that the order stands if Proal's

complaint   does    not   have    enough       non-conclusory/non-speculative

facts, "accepted as true, to 'state a claim to relief that is

plausible on its face.'"          Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)); see also Schatz, 669 F.3d at 55.




      2
      Parenthetically (and as the parties know), Proal's complaint
sometimes uses the pronouns "he," "his," and "her" when referring
to Allotey.
                                        - 4 -
                               Our Take

            Proal's brief raises a raft of issues related to the

MERS-Citibank assignment.     But having carefully considered each of

them, we see no way to reverse the judge's finely-tuned decision.

Actually, we think this is the ideal case to apply our long-held

rule that when a district judge "accurately takes the measure of

a case, persuasively explains [his] reasoning, and reaches a

correct result, it serves no useful purpose for a reviewing court

to write at length in placing its seal of approval on the decision

below."     See Moses v. Mele, 711 F.3d 213, 216 (1st Cir. 2013)

(collecting cases). So we affirm essentially for the reasons given

by the judge, adding just these brief comments.

            First.   Canvassing cases applying Massachusetts law, the

judge concluded that Proal's chief claim — that the MERS-Citibank

assignment was void because Allotey had no authority to make it —

was actually a claim that the assignment was voidable (as opposed

to void).    That being so, the judge — staying with cases applying

Massachusetts law — ruled that Proal lacked standing to contest

the MERS-Citibank assignment.     See Culhane v. Aurora Loan Servs.

of Neb., 708 F.3d 282, 291 (1st Cir. 2013) (noting that "a

mortgagor" under Massachusetts law "does not have standing to

challenge shortcomings in an assignment that render it merely

voidable at the election of one party").      Proal seemingly agrees

                                 - 5 -
that this result is required by existing state law — "[t]he law as

it stands," she writes, "apparently affords MERS [or Citibank] the

opportunity to question the assignment but denies that opportunity

to   the   mortgagor."      What   she   wants   us   to    do   is   "revise"

Massachusetts law because (in her words) it "leave[s] no or very

limited avenues of redress open to the mortgagor."               But federal

courts have no power to redo Massachusetts law, whether statutory

or judge-created.     See id. at 294; see also Wilson v. HSBC Mortg.

Servs., Inc., 744 F.3d 1, 12 (1st Cir. 2014).              Enough said about

that.

            Second.      Regarding Proal's claim that the assignment

from MERS to Citibank (as trustee for the trust) was invalid

because it occurred after the closing date listed in the trust's

pooling and servicing agreement, the judge ruled as follows:              the

clear weight of authority applying New York law holds that an

infraction of the pooling and servicing agreement "render[s] the

assignment voidable rather than void" — and so a claim like hers

is barred for lack of standing.

            Against the solid phalanx of authority arrayed in the

judge's order, Proal — in a section of her brief titled "Persuasive

Precedent" — cites three cases: Wells Fargo Bank, N.A. v. Erobobo,

972 N.Y.S.3d 147 (unpublished table decision), 2013 WL 1831799

(N.Y. Sup. Ct. Apr. 29, 2013); Saldivar v. JPMorgan Chase Bank,

                                   - 6 -
N.A., Adv. No. 12–01010, 2013 WL 2452699 (Bankr. S.D. Tex. June 5,

2013); and Glaski v. Bank of Am., 218 Cal. App. 4th 1079 (Cal. Ct.

App. 2013).   None of these helps her cause, however.   Erobobo got

reversed on appeal.    See Wells Fargo Bank, N.A. v. Erobobo, 9
N.Y.S.3d 312, 314 (N.Y. App. Div. 2015).   And Saldivar and Glaski

have been spurned by courts across the country.   See, e.g., Brown

v. Green Tree Serv. LLC, 86 F. Supp. 3d 1047, 1048 n.2 (D. Minn.

2015) (calling Saldivar and Glaski rejected outliers); Turner v.

Wells Fargo Bank N.A., No. 15-60046, 2017 WL 2587981 at *3 (9th

Cir. June 15, 2017) (emphasizing that "[t]he Second Circuit and

New York state courts . . . have rejected Glaski's interpretation

of New York law"); Mendoza v. JPMorgan Chase Bank, N.A., 212 Cal.

Rptr. 3d 1, 10 (Cal. Ct. App. 2016) (stressing that the court found

"no state or federal cases to support the Glaski analysis" and so

would "follow the federal lead in rejecting" Glaski's holding).

          Third.   The judge said that "[t]o the extent" Proal

questioned "the validity of the foreclosure on the basis that

Citibank did not hold both the mortgage and the note at the time

of foreclosure," her argument "fail[ed]" given Eaton v. Federal

National Mortgage Association, 969 N.E.2d 1118 (Mass. 2012). True,

Eaton construed Massachusetts's foreclosure statutes to require

the foreclosing mortgage holder to possess the note too.   See id.

at 1129-30.   But as the judge explained, Eaton — decided years

                               - 7 -
after the mortgage foreclosure here — specifically made this rule

apply only prospectively.     See id. at 1133.   Trying to work around

this difficulty, Proal protests that we should still apply the

Eaton rule because (she says) it jibes with "the law in place

before Eaton" came down.      The problem for her, however, is that

Eaton itself labeled its interpretation "new."      Id. at 1121.3   And

that makes her argument a non-starter.

             Fourth.   The judge kicked out Proal's Chapter 93A claim

for two reasons.       The first was that the statute's four-year

limitations period had expired.      The second was that she had not

pled facts showing the foreclosure occurred because defendants

dealt with her unfairly or deceptively.     "She contends," the judge

wrote, "that the defects in the assignment rendered it void," but

"her allegations, if true, would merely render the assignment

voidable."    And so, the judge added,

     assuming arguendo that Allotey acted outside of her
     authority when executing the assignment, and that the

     3 See also id. at 1132 (observing that attorneys "and others
who certify or render opinions concerning real property titles
ha[d] followed in good faith a[n] . . . interpretation of the
relevant statutes . . . that require[d] the mortgagee to hold only
the mortgage, and not the note, . . . to effect a valid foreclosure
by sale"); id. at 1133 (emphasizing that when an opinion "is not
grounded in constitutional principles, but instead 'announces a
new common-law rule, a new interpretation of a State statute, or
a new rule in the exercise of our superintendence power,'" there
is no constitutional impediment to applying "'the new rule or new
interpretation . . . only prospectively'" (quoting Commonwealth v.
Dagley, 816 N.E.2d 527, 533 n.10 (Mass. 2004))).
                                  - 8 -
     assignment occurred in violation of the terms of the
     trust's [pooling and servicing agreement], legal title
     nevertheless passed to Citibank, giving it the authority
     to foreclose on the mortgage.

          Regarding the judge's first point, Proal argues that he

should have found the limitations clock tolled until "September

2014," which is when the Attorney General's office contacted her.

But she presents nothing that undermines the judge's second point,

which dashes her reversal hopes for this claim.     See, e.g., Tutor

Perini Corp. v. Banc of Am. Secs. LLC, 842 F.3d 71, 95 (1st Cir.

2016).

          Fifth.    As a parting shot, Proal insists that the

assignment of mortgage from MERS to Citibank infracted the Fifth

Amendment's   due-process   clause   because   "until   [her]   federal

complaint" she had no "avenue of redress." We see several problems

with this argument, not the least of which is her failure to plead

a constitutional claim in her complaint — a failure that means her

claim is waived.   See, e.g., Daigle v. Me. Med. Ctr., Inc., 14
F.3d 684, 687–88 (1st Cir. 1994) (applying the raise-or-waive rule

to an omitted constitutional claim).

          Somewhat relatedly, Proal fleetingly suggests that the

judge's dismissal ruling violated her due-process rights.          But

because she does not develop this suggestion in any meaningful

way, we deem it waived too.   See, e.g., United States v. Zannino,

895 F.2d 1, 17 (1st Cir. 1990) (warning that parties must do more
                                - 9 -
than mention arguments "in the most skeletal way, leaving the court

to do [their] work").

                             Wrap Up

          Having mulled over Proal's many arguments — including

some not mentioned above, because they deserve no discussion given

(for example) the judge's thoughtful handling of them or her

failure to preserve them — we let the dismissal of her complaint

stand.

          Affirmed.




                              - 10 -